Citation Nr: 1423056	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  12-05 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, K.P. (Appellant's daughter), S.W., and L.C.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from April 1947 to August 1960.  The Veteran died in June 2010.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota, which denied the appellant, the Veteran's widow, service connection for the cause of the Veteran's death and dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318.  She responded with a timely Notice of Disagreement, and subsequently perfected her appeal upon the filing of a timely substantive appeal.

The appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing in March 2014.  A transcript of this proceeding has been associated with the claims file.  During the March 2014 hearing, the appellant's representative explained that the appellant has provided her daughter ("K.P.") with power of attorney; K.P. testified on the appellant's behalf at the hearing.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including in Virtual VA, with an emphasis on the evidence relevant to this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal arises out of the appellant's assertion that her husband's death was related to his service-connected disabilities.  A veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The service-connected disability may be either the principal or a contributory cause of death.  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

According to the Veteran's death certificate, he died in June 2010, at the age of 90.  The death certificate lists the immediate cause of death as "renal cell carcinoma metastatic."  No additional or otherwise contributing diseases or injuries were noted.  The evidence of record reflects that the Veteran's renal cancer was detected in 2006.

At the time of the Veteran's death, service connection was in effect for: bipolar disorder, rated noncompensably disabling from September 1960 and rated 100 percent disabling from December 2002; maxillary sinusitis / rhinitis, rated 10 percent disabling from September 1960; residuals of a severed right Achilles tendon, rated noncompensably disabling from September 1960 and rated 10 percent disabling from June 2003; and bilateral hearing loss, rated noncompensably disabling from March 1996.

The appellant does not dispute that renal cancer was the cause of the Veteran's death.  The appellant essentially contends that (1) a significant contributing risk factor leading to the Veteran's terminal renal cancer was his long-term regular use of analgesic "pain killer" medications to treat painful symptoms of various disabilities, and (2) that service-connected disabilities were part of the cause of his use of these analgesic pain medications.

On the first point, asserting that the Veteran's terminal renal cancer may have been etiologically linked to regular use of analgesics, the Board has considered whether any evidence suggests that use of analgesics may be a medically recognized risk factor for the development of renal cancer.  In the interest of providing the appellant with every consideration in this case, the Board takes judicial notice of the fact that substantial and credible medical treatise information publicly available on the internet suggests support for the appellant's theory to the extent that use of analgesics can be a risk factor for developing renal cancer.  The Board takes judicial notice of the fact that the website of the National Institute of Health of the United States Department of Health and Human Services hosts a report of a 1999 article in the British Journal of Cancer titled "Regular use of analgesics is a risk factor for renal cell carcinoma" (at http://www.ncbi.nlm.nih.gov/pmc/articles/PMC2362920/ ) discussing that "phenacetin-based analgesics have been linked to the development of renal pelvis cancer and renal cell carcinoma," and also that a risk for renal cancer may also be posed by other analgesics.  (The Board takes further judicial notice that medications containing phenacetin were commonly used over-the-counter painkillers until 1983 when the U.S. Food and Drug Administration ordered the withdrawal of drugs containing phenacetin owing to its carcinogenic and kidney-damaging properties (Federal Register of October 5, 1983 (48 FR 45466)).)

On the second point, asserting that the Veteran's reported use of analgesic medications was partly due to service-connected disabilities, the appellant contends that the Veteran's service-connected sinusitis symptomatology included headaches which the Veteran treated with analgesic pain medications (including as discussed at the March 2014 Board hearing).  The Board observes that the Veteran's service-connected sinusitis was rated 10 percent disabling from September 1960 and that this rating contemplates symptomatology including "headaches" and "pain."  The Board additionally notes that service connection has been in effect for residuals of a severed right Achilles tendon injury since September 1960, with complaints of associated chronic discomfort and pain documented in a July 2003 VA examination report (although without clearly established symptoms sufficiently severe to warrant a compensable rating prior to June 2003).  (Additionally, the Veteran's daughter, citing her training as a state certified drug and alcohol counselor, testified at the March 2014 Board hearing that the Veteran's struggles with service-connected bi-polar disorder led him to overmedicate with analgesic medications at times; the testimony on this is unclear with regard to pertinent timing and degree of such overconsumption).

The appellant's representative has requested that the Board obtain a medical opinion to address the medical questions raised by the contentions in this case.  The Board has considered whether a need to obtain a medical opinion is raised in this matter, and finds that such a medical opinion would be helpful to ensure fully informed appellate review of this case.  The appellant's theory essentially references what appears to be a general medical consensus that regular use of analgesics presents a pertinent risk of renal disease and renal cancer, particularly for persons (such as the Veteran) using over the counter pain relievers prior to 1983.  The Veteran was service connected for disabilities involving headache symptomatology and a joint injury over a period from 1960 through the detection of his renal cancer in 2006, and testimony from his daughter (a certified drug and alcohol counselor) suggests that his service-connected psychiatric disorder may have led to overconsumption of such medication.

The appellant's contentions appear to identify a possible basis that could link the Veteran's death from renal cancer to his painful service-connected disabilities.  To determine whether service connection for the cause of death is warranted, the Board must be able to make a finding as to whether it is at least as likely as not (a 50 percent or greater level of probability) that the Veteran's service-connected disabilities caused or contributed substantially or materially to cause the Veteran's death.  The Board finds that a medical question has been reasonably raised by the information and contentions of record.  The Board is not competent to reach its own medical conclusions on the medical questions raised in this case.  No medical opinion has been obtained to address the medical questions raised by the appellant's contentions in this case.  As such, the Board concludes a remand is warranted in order to assist the appellant and obtain an appropriate VA medical opinion clarifying the critical medical uncertainties which are beyond the purview of the Board.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Finally, the Board notes that in March 2014 the appellant submitted a substantial volume of new evidence in support of this claim featuring medical record documentation pertaining to the final years prior to the Veteran's death.  This evidence was submitted with a waiver of AOJ review.  However, as additional development is warranted (as discussed above), the AOJ shall have the opportunity during the processing of this remand to consider this new volume of evidence for the first time in its readjudication of the issues.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the entire claims file, including a copy of this remand and access to any records in electronic form, to a physician for a medical opinion report regarding the cause of the Veteran's death.  The physician should provide an opinion on the following inquiry:

Is it at least as likely as not (50 percent or greater probability) that one or a combination of the Veteran's service-connected disabilities was the principal or a contributory cause of the Veteran's death?  In particular, consideration should be given to the appellant's theory that the Veteran's regular use of analgesic medications in connection with his long-term chronic service-connected disabilities of sinusitis (with associated headaches) and right ankle disability caused or contributed to his terminal renal cancer.  The examiner is further asked to discuss the significance, if any, of the appellant's contention that the Veteran overused analgesic medications due to his service-connected bipolar disorder.

The physician must provide a comprehensive report including a complete rationale for all opinions and conclusions reached.

2.  After the requested opinion report has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the physician for corrective action.

3.  The AOJ should then re-adjudicate the issues on appeal, with consideration of the expanded record including all evidence added to the record after the most recent supplemental statement of the case in December 2013 (such as the set of medical records submitted by the appellant in March 2014).  If the benefit sought is not granted, the AOJ should furnish the appellant and her representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

